Citation Nr: 0526498	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-18 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a hysterectomy with 
bilateral salpingo-oophorectomy.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to October 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran's service medical records show that in February 
and May 1977 she was treated for dysfunctional uterine 
bleeding (irregular menses, cramps, and heavy bleeding).  She 
was given medication for painful menstrual cramps in April 
1981, and dysmenorrhea (irregular periods, pain, and heavy 
bleeding) in June 1981.  In November 1982 her complaints were 
assessed as severe dysmenorrhea, for which medication was 
given.  She continued to be treated for dysmenorrhea through 
April 1983, and her excessive bleeding and cramps in 
September 1983 were again described as dysfunctional uterine 
bleeding.  An endometrial biopsy could not then be done due 
to stenosis of the cervix.  In January 1984 she reported that 
she continued to have severe menstrual cramps that were 
normally controlled with Motrin, but the cramps returned when 
she ran out of the drug.

An April 1985 treatment note indicates that she had had 
severe menstrual cramps since 1975, nervousness that began a 
few days prior to menses, and hot flashes.  The medical care 
provider noted that she had no history of endometriosis, 
although she did have a history of dysmenorrhea.  Her 
symptoms were then assessed as dysmenorrhea versus 
questionable perimenopause.  Later treatment records referred 
to the symptoms she reported in April 1985 as pre-menstrual 
syndrome.  In May 1985 all laboratory studies were normal, 
and her complaints were attributed to dysmenorrhea and 
questionable pre-menstrual syndrome.  She was then given 
additional medication (Bellergal), which she continued to 
receive until her separation from service in October 1986.

In April 1986 she reported that she felt normal only two 
weeks out of the month, and that the rest of the time she 
suffered from severe menstrual cramps, hot flashes, anxiety, 
nervousness, emotional lability, and edema.  She also 
reported great variability in the duration of her menstrual 
cycles.  The medical care provider assessed the findings as 
probable pre-menstrual syndrome versus perimenopause.  

In a February 1988 rating decision the RO granted service 
connection for pre-menstrual syndrome, and assigned a 
10 percent rating for the disorder.  The 10 percent rating 
was based on the service medical records, and a VA medical 
examination was not provided.

VA treatment records disclose that the veteran began 
receiving treatment for endometriosis in March 1988.  It is 
not clear from the available evidence whether she received 
treatment from a private medical care provider prior to March 
1988.  She continued to be treated for endometriosis by VA 
through September 1994.

There is no record of the veteran's medical treatment from 
September 1994 to January 2001.  At that time she reported 
having undergone menopause 15 years previously, and that she 
underwent a dilation and curettage one month previously due 
to excessive vaginal bleeding since October 1999.  Her 
private physician then informed her that she needed to have a 
hysterectomy.  The hysterectomy with bilateral salpingo-
oophorectomy was performed in June 2001 due to endometrial 
hyperplasia.

The veteran contends that the menstrual problems that she had 
in service represented the onset of the endometriosis, which 
lead to the hyperplasia and resulted in the hysterectomy.  
The RO obtained a medical opinion from a VA physician 
indicating that the service-connected pre-menstrual syndrome 
was not related to the abnormal bleeding that lead to the 
hysterectomy.  It is not clear from the opinion, however, 
whether the VA physician reviewed the medical evidence in the 
claims file, including the service medical records.  The 
physician did not provide an opinion on whether the 
endometriosis, which lead to the dysplasia and hysterectomy, 
is etiologically related to the dysmenorrhea for which the 
veteran was treated in service.  In addition, the RO did not 
issue a supplemental statement of the case following receipt 
of the medical opinion.

Subsequent to the June 2003 statement of the case, the 
veteran submitted additional evidence in support of her 
claim.  On remand the RO will have the opportunity to review 
this evidence in determining the merits of her claim.

Accordingly, the case is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any menstrual 
problems since her separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should forward the 
veteran's claims file to a VA physician 
and obtain a medical opinion on whether 
the endometrial hyperplasia is related to 
the dysmenorrhea that the veteran had in 
service.  The physician is asked to 
review the medical evidence in the claims 
file, including the service medical 
records, and provide an opinion on 
whether the dysmenorrhea in service at 
least as likely as not (a probability of 
50 percent or greater) represented the 
onset of endometriosis.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case that 
incorporates all of the evidence received 
since the June 2003 statement of the 
case.  The veteran and her representative 
should then be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


